Citation Nr: 1235491	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for scar, removal hematoma, left thigh.

2.  Entitlement to service connection for left hip strain.

3.  Entitlement to service connection for lumbar disc herniation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for scar, removal hematoma, left thigh, assigning a noncompensable rating, and denied service connection for left hip strain and lumbar disc herniation.  A notice of disagreement was filed in February 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in February 2009.

The issues of entitlement to service connection for left hip strain and lumbar disc herniation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Scar, left thigh, is not painful, tender, or unstable, does not cause limitation of motion, and does not measure 144 square inches or greater.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for scar, removal hematoma, left thigh, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in June and September 2007.  The letter predated the October 2007 rating decision.  See id.  Since the scar appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the June and September 2007 VCAA letters were duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and private treatment records.  The evidence of record contains VA examinations performed in September 2007 and March 2009 with regard to his scar.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal.  

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for scar, removal hematoma, left thigh, rated noncompensably disabling.  The Board also notes that service connection is in effect for atrophy of muscle group XIV (extension of knee), rated noncompensably disabling.  This rating is not in appellate status.

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in June 2007.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Pursuant to Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial and that do not caused limited motion, a 10 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.) or greater.  Id.

Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 states that a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Service treatment records reflect that the Veteran sustained a hematoma of the left thigh.  He underwent removal of a 3 centimeter diameter mass in March 1970.  

A September 2007 VA examination reflects a scar on the left medial hip area with a 1 centimeter width and 9 centimeter length.  There was no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over scar.  The examiner diagnosed left hip scar well healed with no residual.  A March 2009 VA examination report reflects a 3 inch scar on the lateral leg which is an old surgical incisional scar 3 inches long of no clinical significance.  

Based upon review of the medical evidence, the Board finds that a compensable rating is not warranted for the Veteran's scar on the left thigh.  As detailed, the examination reports essentially reflect no residuals as a result of the scar.  It is not painful, tender, or unstable, and it does not result in limitation of motion of the affected part.  The area does not exceed 144 square inches.  Thus, a compensable rating is not warranted under the skin criteria.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected scar, left thigh, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for scar, removal hematoma, left thigh, is denied.


REMAND

The Veteran asserts that he has a left hip strain and lumbar spine disability due to a fall that occurred in service.  He also asserts that these disabilities are due to or aggravated by his scar, removal hematoma, left thigh.  38 C.F.R. § 3.310.

A February 1970 service treatment record reflects pain in right side every morning and pain in right lower back upon awakening in the morning for the prior four weeks.  This lasts for hours and then goes away.  Pain increases by bending at the waist.  

A March 1970 service treatment record reflects complaints of pain in left lateral thigh.  A mass on the left lateral thigh was observed which was excised the following Tuesday.

A July 1970 service treatment record reflects that three days prior the Veteran sustained left leg and back pain after falling out of a top rack and hitting his left leg on a table and landing flat on his back.  There was full range of motion, edema was present.  

An August 1970 service treatment record reflects complaints of continued swelling and pain following the above injury.  The impression was resolving hematoma.  

A July 1973 Report of Medical Examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' and 'lower extremities' were clinically evaluated as normal.  

In September 2007, the Veteran underwent a VA examination.  It was noted that the Veteran injured his left hip in the service falling out of a rack and hitting his left hip on a table and landing on his back on the floor.  He developed a hematoma which was surgically removed.  He complained of left leg weakness and left hip pain.  Upon physical examination, the examiner diagnosed lumbar herniated disc and left hip strain.  The examiner stated that the lower back pain is not caused by or a result of the service.  The examiner stated that she was unable to find any evidence in the service record as to the original injury to the back in service.  There was no evidence of continuous care to the lower back after the service had been provided.  There were 37 years since the incident to the left hip.  Too much time had passed to relate the incident.

While the examiner stated an inability "to find any evidence in the service record as to the original injury to the back in service" as detailed the service treatment records document a February 1970 complaint of right lower back pain and July 1970 incident in which he reported left leg and back pain after sustaining a fall.  Moreover, the opinion does not appear to address an etiological relationship between the left hip strain and service.  While the March 2009 VA examination found no current left hip disability, if the Veteran exhibited left hip disability during the course of the claim, service connection could be granted.  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  The Board finds that the Veteran should be afforded a new VA examination to assess the nature and etiology of his claimed left hip strain and lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left hip strain and lumbar spine disability.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following: 

a) For any chronic disability of the left hip identified, is it at least as likely as not (a 50% or higher degree of probability) that any identified chronic disability had its clinical onset in service or is otherwise related to service (if there is no current left hip disability, is the left hip strain diagnosed during the 2007 VA examination related to service; 

b) For any chronic disability of the lumbar spine identified, is it at least as likely as not (a 50% or higher degree of probability) that any identified chronic disability had its clinical onset in service or is otherwise related to service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of record. 

2.  After completion of the above, review the expanded record and determine if either of the benefits sought can be granted.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


